Citation Nr: 0125345	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  01-05 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than September 8, 
1998, for service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from March 1968 to 
December 1969, and a period of documented active duty for 
training from April to May 1987.  This matter came before the 
Board of Veterans' Appeals (Board) from a May 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.  In his substantive appeal 
the veteran requested a Board hearing.  He subsequently 
withdrew that request.  

The Board also notes that the veteran filed a notice of 
disagreement (NOD) with respect to the initial rating of 10 
percent for low back disability.  The RO issued a statement 
of the case (SOC) in response, reflecting its decision to 
increase the rating to 40 percent.  The veteran did not 
submit a substantive appeal with respect to this issue, and 
in fact indicated in a March 2001 statement that he was 
satisfied with the decision increasing the evaluation to 40 
percent.  Therefore, the issue of entitlement to a higher 
initial evaluation for low back disability is not on appeal.  

The Board further notes that in a June 2001 VA Form 9, the 
veteran raised new issues of entitlement to service 
connection for tinnitus and migraine headaches.  In addition, 
he filed a claim for an annual clothing allowance in August 
2001.  These matters have not been addressed by the RO.  
Therefore, they are referred to the RO for appropriate 
action.  

The Board also notes that the veteran was denied service 
connection for hearing loss disability in a May 2000 rating 
decision.  He was informed of this decision and his appellate 
rights with respect to the decision by letter dated June 9, 
2000.  A notice of disagreement with this decision was 
received on June 5, 2001.  The RO responded to the notice of 
disagreement with a letter informing the veteran of its new 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and 
requesting the veteran to provide information and 
authorization needed to obtain additional evidence on his 
behalf.  To date it has not readjudicated the claim or issued 
an SOC in response to the notice of disagreement.  When all 
development required under the VCAA and the implementing 
regulations is completed, the RO should readjudicate the 
claim.  If the claim is not granted to the veteran's 
satisfaction, an SOC should be issued and the veteran should 
be informed of the requirements to perfect an appeal.  


FINDING OF FACT

In October 2001, the veteran submitted a statement 
withdrawing his appeal for an earlier effective date for 
service connection for low back disability.


CONCLUSION OF LAW

The veteran has withdrawn his appeal with respect to the 
issue of entitlement to an effective date earlier than 
September 8, 1998, for service connection for low back 
disability.  38 U.S.C.A. § 7105(d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).

In a statement, dated October 10, 2001, and received by the 
Board the same date, the veteran stated that he wished to 
withdraw his appeal with respect to the issue of entitlement 
to an earlier effective date for service connection for low 
back disability.  The veteran has thus withdrawn the above 
appeal and, hence, there remains no allegation of error of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal.


ORDER

The appeal for an earlier effective date for service 
connection for low back disability is dismissed.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

